In the United States Court of Federal Claims
                                     Filed: January 2, 2018


     IN RE ADDICKS AND BARKER
     (TEXAS) FLOOD-CONTROL
     RESERVOIRS                                         Master Docket No. 17-3000L



     THIS DOCUMENT APPLIES TO:

     ALL CASES



                                            ORDER

        On December 20, 2017, the court convened a hearing in the United States District Court
for the Southern District of Texas in Houston. ECF No. 119 (“12/20/17 TR”). During that hearing,
Mr. Jeffrey H. Wood, Acting Assistant Attorney General of the Environment and Natural
Resources Division, United States Department of Justice, agreed to meet with Plaintiffs’ Counsel
on January 4, 2018 in Houston. 12/20/17 TR 60. The purpose of that meeting is to identify test
cases and discuss whether those test cases, once adjudicated, will have a preclusive effect on all
directly or indirectly related cases. 12/20/17 TR 88–89.

        Accordingly, the parties are directed to file a Joint Status Report on Friday, January 5,
2018, informing the court of the conclusions reached by the parties at the January 4, 2018 Meeting.

       IT IS SO ORDERED.

                                                     s/ Susan G. Braden
                                                     Susan G. Braden
                                                     Chief Judge